Exhibit 10.1

 

DEBENTURE REDEMPTION AGREEMENT

 

This Debenture Redemption Agreement (“Agreement”) is entered into as of
February 11, 2008 by and among Potomac Capital Partners, LP and Potomac Capital
International Ltd. (together, “Potomac”) and Iteris, Inc. (“Iteris” or the
“Company”).

 

RECITALS

 

WHEREAS, the Company and Potomac are parties to that certain Debenture and
Warrant Purchase Agreement dated May 19, 2004 pursuant to which the Company
issued 6% Convertible Debentures to Potomac;

 

WHEREAS, Potomac Capital Partners, LP holds a 6% Convertible Debenture dated
May 19, 2004, issued by the Company, in the principal amount of $800,000 (the
“Potomac Capital Partners Debenture”) and Potomac Capital International Ltd
holds a 6% Convertible Debenture dated May 19, 2004, issued by the Company, in
the principal amount of $300,000 (the “Potomac Capital International
Debenture”); and

 

WHEREAS, the parties hereto have reached certain agreements with respect to the
redemption of the above-described debentures.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

 

1.             Debenture Redemption.

 

1.1.          The Company agrees to redeem from Potomac, and Potomac agrees to
sell back to the Company, the Potomac Capital Partners Debenture and the Potomac
Capital International Debenture (together, the “Potomac Debentures”) for an
aggregate payment of $935,000 (the “Aggregate Redemption Price”).  In addition
to the payment of the Aggregate Redemption Price, the Company shall pay at the
Closing (as defined below) all accrued but unpaid interest on such debentures as
of the date of Closing.

 

1.2.          The redemption of the Potomac Debentures (the “Redemption”) shall
take place at the offices of Dorsey & Whitney LLP, 38 Technology Drive, Irvine,
California 92618, at 1:00 P.M. Pacific Time on February 11, 2008, or at such
other time and place as the Company and Potomac mutually agree orally or in
writing (which time and place are designated as the “Closing”).  At the Closing,
Potomac shall deliver to the Company the originals of the Potomac Debentures
against payment by the Company of the amounts set forth in Section 1.1 by check,
wire transfer or any combination thereof.  Notwithstanding the foregoing,
Potomac acknowledges and agrees that, upon and as of the payment by the Company
of the amounts set forth in Section 1.1, whether or not Potomac has delivered
and surrendered the originals of the Potomac Debentures to the Company, the
Potomac Debentures shall be deemed null and void and cancelled in their entirety
and Potomac shall have no further rights with respect to or under the Potomac
Debentures, whether such rights shall have accrued prior to or after the date
hereof.

 

--------------------------------------------------------------------------------


 

2.             Representations and Warranties.  Potomac hereby represents,
warrants and acknowledges as follows:

 

2.1.          As of the date hereof, the total outstanding under the Potomac
Debentures (principal and accrued but unpaid interest) is One Million One
Hundred Seven Thousand Four Hundred Thirteen Dollars and Seventy Cents
($1,107,413.70).

 

2.2.          Potomac is the sole record and beneficial owner of the Potomac
Debentures.  Upon payment of the amounts set forth in Section 1.1, the Company
will acquire good and valid title to the Potomac Debentures, free and clear of
all liens, security interests, pledges, claims and encumbrances of every kind,
nature and description incurred or created by Potomac.

 

2.3.          Potomac has the full right and power to enter into this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement
by Potomac, and the consummation of the transactions contemplated hereby,
(i) have been duly authorized by all requisite organizational action of Potomac
and (ii) do not and will not conflict with any law applicable to Potomac or any
of its properties or assets or any provisions of Potomac’s organizational
documents or contracts, agreements or other instrument to which Potomac is a
party or by which any of its properties or assets may be bound..

 

2.4.          Potomac is an experienced and sophisticated investor, having such
knowledge and experience in business and financial matters and investing as to
be able to protect its own interests and assess the risks and merits of the
Redemption.  Potomac has independently determined the advisability of entering
into this Agreement and is entering into this Agreement of its own volition, and
is not relying on any representations or statements of the Company or its
officers, directors, shareholders, employees, agents, attorneys and
representatives except for those representations and statements expressly set
forth herein.

 

2.5.          Potomac has had the opportunity to consult with counsel of its
choice regarding the meaning and legal effect of this Agreement, and regarding
the advisability of making the agreements provided for herein, and fully
understands the same.

 

3.             Release.  The following release shall be effective upon the
Company’s payment of the amounts set forth in Section 1.1.

 

3.1.          Other than the obligations, covenants, representations and
warranties provided for in this Agreement, Potomac, for itself and its
predecessors, successors, agents and assigns (individually and collectively, the
“Potomac Releasing Parties”), hereby waives, releases, and forever discharges
Iteris and its predecessors, successors, assigns, officers, directors,
shareholders, employees, agents, attorneys and representatives, past and
present, (collectively, the “Iteris Released Parties”) of and from any and all
rights, claims, debts, liabilities, demands, obligations, promises, damages,
causes of action and claims for relief of any kind, manner, nature and
description, known or unknown, which any of the Potomac Releasing Parties have,
may have had, might have asserted, may now have or assert, or may hereafter have
or assert against the Iteris Released Parties, or any of them, related to or
arising under the Redemption and Potomac’s purchase and ownership of the Potomac
Debentures.  Potomac represents and warrants that it has not filed any claims,
charges, complaints or actions against the Company and has not assigned or
transferred to any person or entity any of the claims Potomac is releasing in
this Agreement.

 

2

--------------------------------------------------------------------------------


 

3.2.          The Potomac Releasing Parties acknowledge and agree that the
foregoing release includes in its effect all claims that they do not know or
suspect to exist in their favor as of the date hereof, and the Potomac Releasing
Parties expressly waive any statute, legal doctrine or other similar limitation
upon the effect of general releases.  In particular, the Potomac Releasing
Parties waive any and all rights and benefits conferred upon them by
Section 1542 of the California Civil Code, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

4.             Governing Law.  This Agreement shall in all respects be
interpreted, enforced, and governed by and under the internal laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
principles.

 

5.             Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter and supersedes
all prior oral or written communications, understandings and agreements with
respect thereto.

 

6.             Headings.  The use of headings in this Agreement is merely for
convenience and such headings shall not be used in construing any provisions of
this Agreement.

 

7.             Interpretation.  Each party has had the opportunity to negotiate
modifications to the language of this Agreement and agrees that, in any dispute
regarding the interpretation or construction of this Agreement, no presumption
shall operate in favor of or against any party by virtue of its role in drafting
or not drafting the terms and conditions set forth herein..

 

8.             Severability.  If any part, term or provision of this Agreement
is held by a court to be void or voidable, illegal, unenforceable, invalid or
otherwise in conflict with law, (i) the remaining provisions or applications of
this Agreement shall not be affected and the rights and obligations of the
parties shall be construed and enforced as if this Agreement did not contain the
particular term or provision held to be invalid and (ii) such provision shall be
amended to conform as nearly as possible, and only to the extent required, to
applicable law.

 

9.             Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, and all such
counterparts together shall constitute but one and the same instrument.  A
photocopy or facsimile signature may be used as an original.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have and executed this Agreement to be
effective as of the date first indicated above.

 

Iteris, Inc.

Potomac Capital Partners, LP

 

 

 

 

By:

 

/s/ James S. Miele

 

By:

/s/ Paul J. Solit

 

 

 

 

 

Name:

  James S. Miele

 

Name:

Paul J. Solit

 

 

 

 

 

Title:

 

CFO

 

Title:

    Managing Member of the General Partner

 

 

 

 

 

 

Potomac Capital International Ltd.

 

 

 

 

 

By:

/s/ Paul J. Solit

 

 

 

 

 

Name:

Paul J. Solit

 

 

 

 

 

Title:

    President of the Investment Mgr.

 

 

4

--------------------------------------------------------------------------------